Citation Nr: 0701894	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for 
seborrheic dermatitis and psoriasis.

2.  Entitlement to an initial compensable rating for 
epidermal cysts.

3.  Entitlement to service connection for a neuropsychiatry 
condition, claimed as "nerves."

4.  Entitlement to service connection for right knee 
condition, claimed as right knee pain.

5.  Entitlement to service connection for a low back 
condition, claimed as lower back pain.

6.  Entitlement to service connection for onychomiscosis, 
claimed as loss of big toe nails to both feet.

7.  Entitlement to service connection for hearing loss, 
claimed as an ear condition.

8.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2001 through 
February 2004.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran currently has seborrheic dermatitis and 
psoriasis, covering less than five percent of his exposed 
skin and less than five percent of his entire body and 
treated with topical therapy.

2.  The veteran currently has an epidermal cyst on the left 
area of the upper back between the left scapula and thoracic 
spine, without tenderness, redness, and is movable, and 
nontender, with no functional impairment.

3.  The veteran does not have a current neuropsychiatry 
condition, claimed as "nerves," that arose during or was 
otherwise related to active service.

4.  The veteran does not have a current right knee condition 
that arose during or was otherwise related to active service.  

5.  The veteran does not have a current lower back condition 
that arose during or was otherwise related to active service.  

6.  The veteran currently has onychomiscosis, claimed as loss 
of big toe nails to both feet, which is not related to 
service.

7.  The veteran does not currently have bilateral hearing 
loss that arose during or was otherwise related to active 
service.

8.  The veteran does not currently have tinnitus that arose 
during or was otherwise related to active service.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for seborrheic 
dermatitis and psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.118, Diagnostic Codes 7816, 7806 (2006).

2.  The criteria for a compensable rating for an epidermal 
cyst on the left area of the upper back between the left 
scapula and thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.118, Diagnostic Code 7819 (2006).

3.  A neuropsychiatry condition was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A right knee condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  A low back condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.  Onychomiscosis was not incurred in, or aggravated during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

7.  Bilateral hearing loss was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

8.  Tinnitus was not incurred in, or aggravated during active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in June 2004, (prior to the December 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA outpatient reports have been obtained.  The 
veteran was also provided with a general VA examination as 
well as VA mental and skin examinations.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




The Claims for Increase Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

In a December 2004 rating decision, the RO granted service 
connection for psoriasis and seborrheic dermatitis, and 
assigned a noncompensable rating, effective February 2, 2004.  
By the same rating decision, the RO granted service 
connection for epidermal cysts, and assigned a noncompensable 
rating, effective February 2, 2004.  The veteran asserts that 
he is entitled to compensable ratings for his service-
connected psoriasis and seborrheic dermatitis, as well as his 
epidermal cyst.

A VA general examination conducted in September 2004 noted a 
cyst in the left area of the upper back between the left 
scapula and thoracic spine with no associated tenderness or 
redness.  The examiner noted that the cyst measured 2.5 
centimeters and was surrounded, movable and nontender.  The 
veteran was also afforded a VA skin examination in October 
2004.  The veteran reported an itchy rash on his face since 
military service, which worsens with sun exposure, as well as 
a cystic growth on his back.  The examiner noted that the 
veteran used selsun lotion 2.5 percent, one to two times per 
month, for the past two months, to treat his rash.  Upon 
examination the examiner noted an erythematous scaly patch on 
the right cheek with about one percent of the exposed skin 
involved and less than 0.5 percent of the entire skin is 
involved.  The cystic growth on the back represented less 
than 0.5 percent.  The examiner also noted no scaring or 
disfigurement was present.  

The veteran is currently rated at 0 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 for psoriasis.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 for psoriasis, a 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 
noncompensable rating is warranted when there is less than 5 
percent of the entire body or exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period.  

During the October 2004 VA examination, the examiner noted 
that the veteran used selsun lotion 2.5%, one to two times a 
month for the past two months.  The examiner also noted that 
the veteran's rash encompassed 1% of the exposed skin, and 
less than 0.5% of the entire skin area.  There was also no 
evidence of scarring or disfigurement.  Additionally, the 
evidence does not show intermittent systemic therapy required 
for duration of less than six weeks or that at least 5 
percent of the entire body or at least 5 percent of the 
exposed areas are affected.  Accordingly, a 10 percent rating 
is not warranted for psoriasis under Diagnostic Code 7816.

The Board also notes that the veteran would not be entitled 
to a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 for Dermatitis or eczema.  Under Diagnostic Code 
7806, a 10 percent rating is warranted when the evidence 
shows that at least 5 percent, but at less than 20 percent of 
the entire body, or at least 5 percent but less than 20 
percent of the exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids o other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  As stated 
above, there is no evidence that the veteran's skin condition 
constitutes 5 percent of the entire body, or 5 percent of 
exposed areas affected.  Additionally, there is no evidence 
of any use of intermittent systemic therapy or other 
immunosuppressive drugs to treat the condition.  Accordingly 
a compensable rating for dermatitis is not warranted.

The veteran's epidermal cyst is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin 
neoplasms.  Diagnostic Code 7819 indicates that such 
disorders should be rated as disfigurement of the head, face, 
or neck, or impairment of function.  There is no impairment 
of function associated with the cyst on the veteran's back.  
The October 2004 general VA examination noted a cyst in the 
left area of the upper back between the left scapula and 
thoracic spine.  There was no tenderness, or redness 
associated with the cyst, and it was surrounded, movable, and 
nontender.  The examiner also noted that it measured 
approximately 2.5 centimeters.  As there is no evidence 
showing impairment of function caused by the cyst, a 
compensable rating is not warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against both 
the claims for compensable ratings for psoriasis and 
seborrheic dermatitis and for the epidermal cyst; the benefit 
of the doubt doctrine is inapplicable and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


The Claims for Service Connection

The claim for service connection for neuropsychiatric 
condition:

The veteran claims that he has a neuropsychiatric condition 
as a result of his service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran's service medical records are silent to any 
treatment for, or diagnosis of a psychiatric condition.  
Report of medical history upon entrance into service in 
December 2000, note that the veteran did not report any 
nervous trouble.  Examination upon entrance into service of 
the same date noted no psychiatric abnormalities.  On his 
post-deployment medical assessment, dated November 2003, the 
veteran reported that he was engaged in direct combat, that 
he felt he had been in great danger of being killed, and that 
he felt he was constantly on guard, watchful or easily 
startled.  The veteran's report of medical history, dated 
November 2003, did not note any psychiatric complaints, and 
his separation examination of the same date, did not note any 
psychiatric abnormalities.

The veteran also submitted VA outpatient reports dated May 
2004 through October 2004.  A psychological screening 
performed in June 2004 noted that the veteran was oriented, 
calm and cooperative, with the appropriate affect.

The veteran was also afforded a VA psychiatric evaluation in 
September 2004.  The veteran reported being jumpy if touched 
when sleeping, that he finds himself to be very defensive, 
and that he expects bad things to happen.  The veteran 
reported no prior psychiatric treatment.  Upon examination, 
the veteran was alert and oriented.  His mood was euthymic 
and affect constricted.  He had good attention, 
concentration, impulse control and memory.  Insight and 
judgment were fair and his speech was clear and coherent.  
There was no evidence of hallucinations, or suicidal or 
homicidal ideations.  The examiner also noted that there were 
no impairments of thought processes or communications present 
or inappropriate behavior reported.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 85 and noted 
that there was no gross psychiatric disorder.

There is no competent medical evidence showing a current 
diagnosis of a psychiatric disorder.  The VA examiner noted 
that there was no gross psychiatric disorder and assigned a 
GAF score of 85 upon examination.  Additionally, the VA 
outpatient records are silent as to any diagnosis of a 
psychiatric disorder.  As there is no competent evidence of a 
current disability related to service, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection for a neuropsychiatry 
condition is not warranted, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The claims for service connection for right knee pain and 
lower back pain.

The veteran asserts that his right knee pain is due to a knee 
injury in basic training, and that his lower back pain is 
related to his service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The service medical records contain numerous complaints of 
right knee pain as well as complaints of lower back pain.  
The veteran's report of medical history and examination upon 
entrance into service, dated December 2000, did not note any 
abnormalities of the knees or spine.  On both a report of 
medical history and a medical assessment dated November 2003, 
the veteran indicated that he had pain and swelling in his 
right knee, and pain in his back.  On both documents, an 
examiner noted a history of right knee pain, contusion, and 
tendonitis after an injury in basic training, with ongoing 
pain since that point.  The examiner also noted low back pain 
with an occasional spasm since 2002.  On a post-deployment 
medical assessment, dated November 2003, the veteran 
complained of knee problems and was referred to an 
orthopedist.  An orthopedic report dated November 2003 noted 
that the veteran injured his right knee in basic training, 
resulting in constant pain.  Upon orthopedic examination, the 
veteran had pain on the medial and lateral aspects of the 
knee.  Range of motion testing was 0 to 135 degrees, with 
negative McMurrays and negative patellar grind.  X-rays were 
also negative.  The orthopedist provided a diagnosis of mild 
knee pain.  Upon separation examination, no abnormalities of 
the right knee or spine were noted, but low back pain was 
listed as a significant or disqualifying defect.

The veteran submitted VA outpatient reports dated May 2004 
through October 2004.  These reports show complaints of right 
knee and low back pain.  A treatment report dated May 2004 
noted chronic knee pain that sometimes worsens and low back 
pain that sometimes radiated to the left buttock.  The 
physician noted no swelling, tenderness or crepitus in the 
knees.  A treatment report dated June 2004 noted complaints 
of knee pain that was worse with flexion but with no 
swelling.  The veteran also complained of low back pain with 
occasional morning stiffness and occasional radiation of pain 
to the right leg.  Examination revealed tenderness on the 
right side lateral aspect of the knee, but full range of 
motion.  Additionally, the veteran had adequate range of 
motion in his back and straight leg testing was negative.  A 
September 2004 sunrise view of the knee indicated a normal 
knee.

The veteran was also afforded a general VA examination in 
September 2004.  The veteran reported a history of trauma 
while in Afghanistan, and a sensation of occasional 
instability and pain.  Examination of the veteran's right 
knee revealed that there was no limitation of range of 
motion, with full flexion and full extension without pain or 
discomfort.  There was no evidence of instability and no 
motion of ligaments upon examination.  X-rays performed in 
September 2004 noted normal sunrise views of the knees.  X-
rays of PA and lateral views of the knee performed in 
September 2004, also noted normal mineralization of the right 
knee joint with no soft tissue abnormalities.  The examiner 
concluded that there was no clinical evidence to support a 
knee pathology.

With regards to his back pain, the veteran reported a history 
of difficulties standing up for a long period of time and 
occasional radiation of pain to the right leg.  Examination 
of the lower back revealed a normal range of motion for 
extension, flexion, bilateral rotation, and lateral flexion.  
There was no pain on motion, no muscle spasm, no scoliosis, 
no kyphosis, and no lordosis.  X-rays performed in September 
2004 revealed a normal lumbosacral spine.  The examiner 
concluded that there was no clinical evidence to support a 
low back pathology.  

While there are complaints of knee and back pain during 
service and found in the VA outpatient reports after service, 
there is no competent medical evidence showing a current 
diagnosis of a right knee disability or a low back 
disability.  Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted. Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) (appeal dismissed in part, and vacated and remanded in 
part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The Board notes that the VA examiner 
concluded that there was no evidence to show either current 
right knee pathology or a current low back pathology.  In the 
absence of a chronic pathological process associated with the 
veteran's knee or low back in service or post service, there 
is no reasonable basis to establish service connection for 
disorders.  In other words, as there is no competent evidence 
of a current disability related to service, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Accordingly, service connection for right knee and low back 
conditions are not warranted, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The claim for onychomicosis, claimed as loss of the big toe 
nails in both feet.

The veteran claims that he lost his big toenails as a result 
of his service.  

The veteran's service medical records are silent to any 
complaints of or treatment for any fungal infection of the 
feet or toenails, or any missing toenails.  No abnormalities 
of the feet were reported in the veteran's report of medical 
history or his examination upon entrance into service, both 
dated December 2000.  Likewise, the veteran's post-deployment 
evaluation, dated November 2003 is silent to any reports of 
foot conditions.  Additionally, the veteran's report of 
medical history and examination upon separation from service, 
both dated November 2003, did not note any abnormalities of 
the feet.  

The veteran's VA outpatient reports dated May 2004 through 
October 2004 do not reveal any complaints of foot trouble or 
problems with the large toenails.  

The September 2004 general VA examination notes that there is 
a half of a toenail in the right big toe with a small linear 
black area in the nail bed.  The nail does not cover the 
complete nail bed.  There is no evidence of infection, no 
warmth, no erythema, and no secretions.  The examiner 
provided a diagnosis of onychomycosis of the toenail.  There 
is no mention of the left foot or left toenail.

While the veteran has a current diagnosis of onychomycosis of 
the toenail in the right foot, there is no evidence that this 
condition was incurred in, or related to active service.  The 
service medical records are silent to any complaints of foot 
problems.  Similarly, the VA outpatient reports make no 
mention of foot or toenail complaints.  The first indication 
of any problems with the toenail was during the veteran's 
September 2004 VA examination.  

In the absence of competent medical evidence showing that the 
veteran's current onychomycosis, also claimed as loss of the 
big toenail, is related to service, the Board must find that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

The claims for service connection for hearing loss and 
tinnitus

The veteran contends that he currently has bilateral hearing 
loss and tinnitus (ringing in the ears) as a result of his 
military service.  His records show that he served as an 
infantryman and is a combat veteran.  His records also show 
that he was routinely exposed to noise and had been issued 
hearing protection.    

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

The veteran's audiologcal examination upon entrance into 
service, dated December 2000, showed thresholds of 10, 15, 5, 
10, and 10 decibels at frequencies of 500, 1000, 2000, 3000, 
and 4000, Hertz, respectively in the right ear.  No 
abnormalities of the ears were reported.  The veteran had 
thresholds of 10, 15, 0, 5, and 0 decibels at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the 
left ear.  An audiological examination performed June 2001 
showed thresholds of 20, 15, 5, 15 and 15 decibels at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear.  Examination of the left ear 
revealed thresholds of 15, 20, 0, 0, and 0 at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the 
left ear.  The June 2001 examination also noted that the 
veteran was routinely noise exposed and was issued hearing 
protection.  In his post-deployment assessment, dated 
November 2003, the veteran reported ringing in the ears.  In 
his report of medical history upon separation from service, 
dated November 2003, the veteran reported hearing loss due to 
noise exposure.  The veteran's examination upon separation 
from service, dated November 2003, did not note any 
abnormalities of the ears.  Audiological examination revealed 
thresholds of 20, 10, 10, 10, and 5 decibels at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in 
the right ear, and thresholds of 20, 15, 5, 15, and 15 
decibels at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.

VA outpatient report dated June 2004 noted that the veteran 
complained of decreased audition, but that the veteran 
reported an audiogram done six months prior did not show any 
hearing loss.

The veteran was afforded a general VA examination in 
September 2004.  The examiner noted a history of an 
unspecified ear condition with a normal audiology test before 
returning to the United States from overseas service.  
Physical examination of the ears revealed clean auditory 
canals with intact tympanic membranes, bilaterally.  The VA 
examiner specifically stated that there was no hearing loss.  
Additionally, the veteran described his symptoms as hearing 
voices of men and women calling him when he is with other 
people, but not while he is alone.

While the veteran complained hearing loss, there is no 
competent medical evidence showing the veteran has a current 
disability of hearing loss.  None of the veteran's 
audiological examinations reveal impaired hearing for VA 
purposes of finding a current disability.  None of the 
veteran's audiological examinations showed thresholds of 40 
decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz, 
bilaterally; nor did any of the examinations show auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; nor did 
the examinations show when the speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).  Therefore the evidence does not 
show that the veteran currently has hearing disability.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Additionally, while the veteran complained of ringing in the 
ears on his post-deployment medical assessment, there were no 
further complaints of ringing in the ears on the separation 
examination, nor in subsequent VA outpatient reports.  
Further, during his VA examination, the veteran reported 
hearing people call him when he was among groups of people, 
but did not report ringing in the ears.  Finally, the record 
is silent as to any diagnosis of tinnitus.  In absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial compensable rating for seborrheic dermatitis and 
psoriasis is denied.

An initial compensable rating for an epidermal cyst is 
denied.

Service connection for a neuropsychiatry condition, claimed 
as "nerves," is denied.

Service connection for right knee condition, claimed as right 
knee pain, is denied.

Service connection for a low back condition, claimed as lower 
back pain, is denied.

Service connection for onychomiscosis, claimed as loss of big 
toe nails to both feet, is denied.

Service connection for hearing loss, claimed as an ear 
condition, is denied.

Service connection for tinnitus is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


